ANDERSON, Paul H., Justice
(concurring).
I agree with the majority’s reasoning and its conclusion that the WCCA did not *372have the authority to declare the unambiguous language of Morrison Trucking’s policy invalid and unenforceable. But I write separately to express my concern about the validity under Wisconsin law of Travelers’ policy language excluding Minnesota coverage.
In 2001, Thomas Morrison submitted an application to the Wisconsin Worker’s Compensation Insurance Pool (Wisconsin Pool) on behalf of Morrison Trucking. Morrison also requested Wisconsin Limited Other States Coverage, which is intended to provide limited, temporary coverage for Wisconsin employers for injury to an employee who regularly works in Wisconsin, but happens to be in another state at the time of injury. Travelers was assigned by the Wisconsin Pool to provide Morrison Trucking’s workers’ compensation coverage. Travelers issued Morrison Trucking’s workers’ compensation policy, including the requested Other States Coverage; but Morrison Trucking’s Other States Coverage specifically excluded Minnesota coverage. The WCCA concluded that this exclusion was invalid under the law governing the Wisconsin Pool. Martin v. Morrison Trucking, Inc., No. WC09-4970, 2010 WL 677240, at *16 (Minn. WCCA Feb. 11, 2010).
Wisconsin law provides that: “A[n insurance] policy that violates a statute or rule is enforceable against the insurer as if it conformed to the statute or rule.” Wis. Stat. § 631.15(3m) (2009-10). The particular insurance at issue — workers’ compensation liability through the Wisconsin Pool — is provided for by Wis. Stat. § 619.01 (2009-10), which states: “[T]he commissioner may by rule ... promulgate plans to provide such insurance coverages for [workers’ compensation] that are equitably entitled to, but otherwise unable to obtain that coverage.” Wis. Stat. § 619.01(l)(a). All participating insurers, including Travelers, are required to conform to these plans. Wis. Stats. § 619.01(3) (“Every participating insurer and agent shall provide to any person seeking coverages of kinds available in the plans the services prescribed in the plans.... ”).
Rules enacted pursuant to Wis. Stat. § 619.01 provide that the “servicing carriers shall issue policies and provide service to all Pool risks.” Wis. Comp. Rating Bd., Wisconsin Worker’s Compensation and Employers Liability Insurance Manual, at 83 (2005) [hereinafter Wisconsin Basic Manual] (emphasis added). The rules also require that the “carrier shall execute a Servicing Carrier Agreement.” Id. The Servicing Carrier Agreement incorporates two publications issued by the Wisconsin Compensation Ratings Bureau, the body responsible for administration of the Wisconsin Pool-the Wisconsin Handbook and the Wisconsin Basic Manual. See Wis. Comp. Rating Bd., Wisconsin Worker’s Compensation Insurance Pool: Information and Procedures (2000) [hereinafter Wisconsin Handbook ]; Wisconsin Basic Manual, supra. Travelers signed a Servicing Carrier Agreement, and is therefore subject to the provisions of the Wisconsin Handbook and the Wisconsin Basic Manual.
The Wisconsin Handbook provides that Other States Coverage is available from the Wisconsin Pool. The Wisconsin Handbook only provides for one exception:
Wisconsin Limited Other States Coverage, if attached to the Policy, will never apply in ... any state where the employer has operations which should be covered under a policy providing worker’s compensation in that state.
Wisconsin Handbook, supra, at 30. Nothing before us indicates whether Morrison Trucking had “operations which should be covered under a policy providing worker’s *373compensation” in Minnesota. Id. All of Morrison Trucking’s trucks, buildings, and offices were located in Hager City, Wisconsin. Morrison Trucking hired employees, issued paychecks, and sent office correspondence from its Hager City office. Morrison Trucking’s activities in Minnesota were limited to picking up and dropping off cargo. Travelers has cited no legal or factual authority which would establish that Morrison Trucking’s Minnesota activity constituted the kind of “operations” which are referred to in the Wisconsin Handbook and which would justify exclusion of Minnesota coverage.
The record also suggests that Travelers excluded Minnesota coverage based on the presence of Minnesota residents on Morrison Trucking’s payroll, combined with the fact that Morrison Trucking’s workforce spent 95% of its time outside of Wisconsin. Travelers’ underwriter testified that she performed “no investigation into the actual operations or routes that the employees of Morrison Trucking would have been traveling through.” Therefore, it appears that the validity under Wisconsin law of Travelers’ exclusion of Minnesota coverage in Morrison Trucking’s policy is called into question and may be raised in a cause of action against Travelers in a court of general jurisdiction.
Here, the Special Claims Section brought this case in a court that did not have jurisdiction to decide the validity of Travelers’ Minnesota exclusion. Further, the specific issue of the validity of the Minnesota exclusion under Wisconsin law was not raised or argued below. See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn.1988) (holding issues not raised or decided below will not be considered on appeal). Therefore, while I have concerns about the validity of Travelers’ exclusion of Minnesota coverage under the law governing the Wisconsin Pool, in the procedural context of this case, I agree with the result reached by the majority.